Citation Nr: 1204643	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-49 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected diabetes mellitus, from 40 to 20 percent, effective April 1, 2009.

2.  Propriety of the reduction in the rating for service-connected degenerative joint and disc disease, from 20 to 10 percent, effective April 1, 2009.

3.  Propriety of the reduction in the rating for service-connected erectile dysfunction, from 20 to zero percent, effective April 1, 2009.

4.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is included in the claims file. 

Additionally, the Board recognizes that in a February 2010 decision, the RO granted service connection for peripheral neuropathies of the upper extremities and an increased rating of peripheral neuropathies of the lower extremities.  As the Veteran has not expressed disagreement with this decision, the Board will keep the analysis of the back to orthopedic findings. 

The issues of propriety of reductions of disability rating for diabetes mellitus and a low back disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During an August 2011 Board hearing, the Veteran indicated that he wished to withdraw his appeal for propriety of the reduction in the rating for service-connected erectile dysfunction, from 20 to zero percent, effective April 1, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for propriety of the reduction in the rating for service-connected erectile dysfunction, from 20 to zero percent, effective April 1, 2009 by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).

In this case, it was expressly indicated that the Veteran withdrew his appeal for propriety of the reduction in the rating for service-connected erectile dysfunction during an August 2011 Board hearing.  Accordingly, the Board does not have jurisdiction to review the appeal concerning that issue, and the Veteran's appeal of these issues are dismissed without prejudice.



ORDER

Propriety of the reduction in the rating for service-connected erectile dysfunction, from 20 to zero percent, effective April 1, 2009 is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  

The Veteran seeks restoration of a 20 percent disability rating for his back disorder.  The Board notes that the Veteran was originally assigned a 20 percent disability rating because a letter received in November 2007 from Dr. H. stated that the Veteran had pain and spasms with a L1 compression deformity.  The September 2008 VA examination failed to address any findings positive or negative of spasms or abnormal gait.  The Board notes that a under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted for spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, the AMC/RO should arrange for the Veteran to undergo a VA examination to determine the current state of his back disability.

The Veteran also contends that he is entitled to a TDIU rating, as his service-connected diabetes, diabetic retinopathy, back disorder, neuropathies of the upper and lower extremities, hypertension, hearing loss, and tinnitus render him unemployable. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2011).  Despite the reductions in the Veteran's disability ratings currently on appeal, the Veteran has continuously had a combined rating of 70 percent or more since July 2005.  Thus, the Veteran meets the threshold rating criteria of 38 C.F.R. § 4.16(a) (2011).  

Although the Veteran was given VA examinations to determine the current nature and severity of his service connected disorders, a general medical opinion determining if the Veteran is unemployable based solely on these disabilities has not been obtained.  As such, a new VA examination and opinion is necessary to determine entitlement to TDIU. 

Finally, the Board notes that the Veteran's representative submitted additional evidence to the Board in support of the Veteran's claims.  Additional new evidence associated with the record consists of a letter from the Veteran's private physician dated in September 2011 and private treatment records dated in August 2011.  Unfortunately, the evidence submitted did not include a waiver of agency of original jurisdiction review of this evidence.  As the Veteran and his representative have not waived agency of original jurisdiction consideration of the evidence submitted in September 2011, the case must be remanded for additional development.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment, of all medical care providers, VA and non-VA, who provided evaluation and/or treatment for his service-connected disabilities since August 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA spine examination, to evaluate the service-connected back disability at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Spine Examination (revised on April 20, 2009).  The examination must respond to the instructions contained therein.  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

3.  The Veteran should also be afforded a VA examination to assess the impairment resulting from the service-connected disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychologist or psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following the examination, the examiner is requested to provide an opinion describing the effect of the service-connected disorders on the Veteran's ability to engage in substantially gainful employment.  The opinion should include a statement as to whether it is as likely as not (50 percent or greater probability) that the Veteran is unable to obtain and/or retain gainful employment solely as a result of his service-connected diabetes, diabetic retinopathy, back disorder, neuropathies of the upper and lower extremities, hypertension, hearing loss, and tinnitus.  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


